Title: From Thomas Jefferson to the Commissioners of the Treasury, 30 December 1787
From: Jefferson, Thomas
To: Commissioners of the Treasury



Gentlemen
Paris Dec. 30. 1787.

In my letter of Aug. 5. I had the honour of inclosing to you a letter written me by Messrs. Fiseaux & co. reminding us that the principal of the loan of 51,000 florins obtained by them would become due on the first day of the ensuing year. A few days ago I received another from them calling for the money. At first I was disposed to answer them that I was in no wise authorised to do any thing in it, and that it rested with you altogether. But on consulting with some persons better acquainted with the delicacy of credit in Holland, I found there was reason to fear that a failure to pay this money might not only do essential injury to our credit in general, but even hinder the progress of the loan going on in the hands of Willincks & Van Staphorsts: and that it would be for the interest of that loan itself, to pay this demand out of it if possible. I wrote therefore to Mr. Adams to consult him about it, and to know, if he was of the same opinion, whether he would venture to join me in directing such an application of the money. I wrote at the same time to Willincks & Van Staphorsts to know whether they would have as much money in their hands to spare, and whether they would venture to pay it on our order. Mr. Adams approved of the proposition and was willing to join in ordering the paiment. Willincks & Van Staphorsts answered that they had in their hands money enough to pay the February interest of the former loan, and to answer for some time yet Mr. Adams’s and my draughts for our subsistence: but that if they should pay the principal of Fiseaux’ loan, it would be an advance of their own: they likewise observed that to pay such a sum without your orders, placed them under an unnecessary responsibility. Upon this I concluded to ask them only to pay this year’s interest now becoming due, to desire Fiseaux to receive this and with it to endeavor to quiet the creditors till your orders could be received. I have this day written to Fiseaux and to  Willincks & Van Staphorsts to this purpose, and avail myself of a vessel about to sail from Havre to communicate the whole transaction to you, and to express my wish that you will be pleased to give an answer to Fiseaux. I inclose you his letters to me on the subject. From what I can learn, I suspect that if there were a cordial understanding between the Willincks & Van Staphorsts, if the former had been as well disposed as the latter, the matter would have been settled with Fiseaux. I have the honour to be with much respect Gentlemen your most obedient & most humble servant,

Th: Jefferson

